Matter of Thioubo v Annucci (2018 NY Slip Op 02863)





Matter of Thioubo v Annucci


2018 NY Slip Op 02863


Decided on April 26, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 26, 2018

525509

[*1]In the Matter of HASIM THIOUBO, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: March 2, 2018

Before: McCarthy, J.P., Lynch, Clark, Rumsey and Pritzker, JJ.


Hasim Thioubo, Auburn, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding seeking to challenge a tier III determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the administrative determination has been reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. To the extent that petitioner seeks to be restored to the status that he enjoyed prior to the disciplinary determination, he is not entitled to such relief (see Matter of Brown v Annucci, 157 AD3d
1182, 1182 [2018]; Matter of Morgan v Venettozzi, 156 AD3d 1107, 1107 [2017]). Accordingly, inasmuch as petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Blake v Annucci, 156 AD3d 1102, 1103 [2017]; Matter of Diaz v Venettozzi, 156 AD3d 1086, 1087 [2017]). As the record reflects that petitioner paid a reduced filing fee of $15 and has requested a refund thereof, we grant his request for reimbursement of that amount.
McCarthy, J.P., Lynch, Clark, Rumsey and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.